Pruco Life Insurance Company Sun-Jin Moon Vice President and Assistant Secretary Law Department Pruco Life Insurance Company 213 Washington Street Newark, NJ 07102-2992 (973) 802-9496 fax: (973) 802-9560 May 3, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Pruco Life Variable Universal Account (File No. 811-5826) Dear Commissioners: On behalf of Pruco Life Insurance Company and the Pruco Life Variable Universal Account (the “Account”), we hereby submit, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the “Act”), that the Account’s annual report for the period ending December 31, 2011 has been transmitted to contract owners in accordance with Rule 30e-2 under the Act. This filing is being made as an addendum to the previously filed N-30B-2 filing for the Account, filed 3/15/2012 (Accession No. 0000741313-12-000047), whereby certain underlying funds were inadvertentlyomitted from the listed funds.The annual reports for these omitted underlying funds were mailed in a timely manner in accordance with Rule 30e-2 under the Act. We incorporate by reference the following annual reports for the underlying funds: 1. Filer/Entity:Northern Lights Variable Trust Registration No.: 811-21853 CIK No.: 0001352621 Accession No.:0000910472-12-000754 Date of Filing:03/12/12 2. Filer/Entity:Northern Lights Variable Trust Registration No.:811-21853 CIK No.: 0001352621 Accession No.:0000910472-12-000756 Date of Filing:03/12/12 If you have any questions regarding this filing, please contact me at (973) 802-9496. Sincerely, /s/ Sun-Jin Moon Sun-Jin Moon VIA EDGAR
